Title: From Thomas Jefferson to Edmund Bacon, 8 January 1809
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington Jan. 8. 09.
                  
                  I have found it more convenient to have money sent to you from Richmond this month than from this place. you will accordingly recieve by mail from mr George Jefferson 700. D. under cover to mr Higginbotham. they are to be disposed of for the debts due & becoming due as follows.
                  
                     
                        
                           
                           
                           
                           
                           D
                           
                        
                        
                           
                           
                           
                           mr Belt
                           12.
                           
                        
                        
                           
                           
                           
                           mrs Lewis
                           80.
                           69
                        
                        
                           
                           
                           
                           Turner for beef
                           86.
                           67
                        
                        
                           1809.
                           Jan. 9.
                           
                           Gillam for corn 
                           33.
                           30
                        
                        
                           
                           10.
                           
                           Hamner. 26. barrels do. @9/
                           39.
                           
                        
                        
                           
                           
                           
                           John Spears 15. do. @ 9/6
                           23.
                           75
                        
                        
                           
                           
                           
                           Murray Pace 50. do. @ 9/6
                           79.
                           16
                        
                        
                           
                           
                           
                           Shadrech Reynolds 30. do. @ 9/6
                           47.
                           50
                        
                        
                           
                           
                           
                           Davis. cows & calves
                           30.
                           
                        
                        
                           
                           
                           
                           John Spears. 4000. ℔ fodder @ 3/
                           20.
                           
                        
                        
                           
                           
                           
                           Bernard Butler 4000. do. @ 3/
                           20.
                           
                        
                        
                           
                           
                           
                           Robert Terril 5700. @3/
                           
                              28.
                           
                           
                              50
                           
                        
                        
                           
                           
                           
                           
                           500.
                           57
                        
                        
                           
                           
                           
                           John Perry
                           
                              200.
                           
                           
                                      
                           
                        
                        
                           
                           
                           
                           
                           700.
                           57
                        
                     
                  
                  
                  My best wishes attend you
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. I have had no answer yet from mrs Dangerfield.
                  
               